The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
After further consideration of the claims under the 2019 PEG, the rejection of the claims under 35 U.S.C. § 101 has been withdrawn.
Under Step 2A Prong One, the examiner correctly concluded in the previous office action that the claims recite abstract ideas. Under Step 2A Prong Two, the additional elements of claims 1 and 10 appear to satisfy one or more of the indicia under MPEP § 2106.04(d)(I), such as, for example, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Applicant’s amendment to claims 1 and 10 have overcome the previous rejections, and the rejection of claims 1, 5-10, and 13-16 under 35 U.S.C. § 103 is withdrawn.
Allowable Subject Matter
Claims 1, 4-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious difference EP 2 602 547 A1. The claim comprises a controller (360) communicatively coupled to the fuel source (310), the water source (315), and the mixture flow meter (5), said controller (360) being configured to calculate a fuel consumption based on the measured flow of the fuel and the measured flow of the water, wherein the controller (360) being configured to calculate the fuel consumption based on the measured flow of the fuel and the measured flow of the water comprises the controller (360) being configured to calculate the fuel consumption based on equation: SFOC = [ α K * Be * Q TEST Q CONT ] - EDP , where: SFOC=specific fuel oil consumption (g/kWh); Q.sub.TEST=net calorific value of the fuel oil during test (MJ/kg); Q.sub.CONT=net calorific value of the fuel oil during the engine's baseline characterization (MJ/kg), which may be referred to as factory acceptance test; α=power adjustment factor; K=ratio of indicated power; Be=fuel oil consumption on test bed (g/kWh); and EDP=Engine driven pumps (g/kWh), so as to optimize and to control the fuel consumption calculation process.
Regarding claim 10, the claim is deemed to be directed to a nonobvious difference EP 2 602 547 A1. The claim comprises calculating a fuel consumption of a fuel and water mixture, the method comprising: flowing a fuel/water mixture; measuring a flow of the fuel and a flow of the water in the fuel/water mixture; and calculating a fuel consumption based on the measured flow of the fuel and the water, wherein calculating the fuel consumption based on the measured flow of the fuel and the water comprises calculating the fuel consumption based on equation: SFOC = [ α K * Be * Q TEST Q CONT ] - EDP , where: SFOC=specific fuel oil consumption (g/kWh); Q.sub.TEST=net calorific value of the fuel oil during test (MJ/kg); Q.sub.CONT=net calorific value of the fuel oil during the engine's baseline characterization (MJ/kg), which may be referred to as factory acceptance test; α=power adjustment factor; K=ratio of indicated power; Be=fuel oil consumption on test bed (g/kWh); and EDP=Engine driven pumps (g/kWh), so as to optimize and to control the fuel consumption calculation process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leo T Hinze/
Patent Examiner
AU 2853
02 May 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853